909 F.2d 1484
134 L.R.R.M. (BNA) 2840
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DALLAS & MAVIS FORWARDING COMPANY, INC., Respondent.
No. 90-5790.
United States Court of Appeals, Sixth Circuit.
July 31, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Dallas & Mavis Forwarding Company, Inc., Springfield, Ohio, its officers, agents, successors, and assigns, enforcing its order dated November 30, 1988, in Case Nos. 9-CA-24472 and 9-CA-24642, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Dallas & Mavis Forwarding Company, Inc. of Springfield, Ohio, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

4
(a) By-passing the Union and dealing directly with employees over wages, hours and terms and conditions of employment.


5
(b) In any like or related manner interfering with, restraining or coercing employees in the exercise of their Section 7 rights.


6
2. Take the following affirmative action deemed necessary to effectuate the policies of the Act:


7
(a) Upon request, bargain collectively and in good faith with the Union over wages, hours and terms and conditions of employment in the following appropriate unit:


8
All truck drivers and mechanics employed by Respondent at its Springfield Ohio terminal, excluding all office clerical employees, professional employees, guards and supervisors as defined in the Act.


9
(b) Post at its Springfield, Ohio terminal, copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 9 of the National Labor Relations Board, Cincinnati, Ohio, after being duly signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(c) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

13
THE NATIONAL LABOR RELATIONS BOARD HAS FOUND THAT WE VIOLATED THE NATIONAL LABOR RELATIONS ACT AND HAS ORDERED US TO POST AND ABIDE BY THIS NOTICE.


14
WE WILL NOT bypass the Union and deal directly with employees over wages, hours and terms and conditions of employment.


15
WE WILL NOT in any like or related manner interfere with, restrain or coerce employees in the exercise of their Section 7 rights.


16
WE WILL, upon request, bargain collectively and in good faith with GENERAL TEAMSTERS, SALES AND SERVICE AND INDUSTRIAL UNION TEAMSTERS LOCAL 654, affiliated with the INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, over wages, hours and terms and conditions of employment in the following appropriate unit:


17
All truck drivers and mechanics employed by us at our Springfield Ohio terminal, excluding all office clerical employees, professional employees, guards, and supervisors as defined in the Act.


18
DALLAS & MAVIS FORWARDING COMPANY, INC.


19
(Employer)

Dated ____________ By ____________________

20
(Representative) (Title)


21
This is an official notice and must not be defaced by anyone.


22
This notice must remain posted for 60 consecutive days form date of posting and must not be altered, defaced, or covered by any other material.  Any question concerning this notice or compliance with its provisions may be directed to the Board's Office, John Weld Peck Federal Building--Room 3003, 550 Main Street, Cincinnati, OH 45202 (Tel. No.  (513)684-3663).